Case 1:19-cv-02316-RC Document 6-1 Filed 09/27/19 Page 1of1
United States District Court,

District of Columbia

David Alan Carmichael )
) Case No: 1:19-cv-02316

Vv. )

)

Michael Richard Pompeo )

etal. )

ORDER

On Plaintiff's Motion For Joinder of William Mitchell Pakosz as Plaintiff

The Court has before it Plaintiff David Alan Carmichael’s Motion to Join William
Mitchell Pakosz, of Matteson, Illinois, as Plaintiff. William Mitchell Pakosz submitted a Petition
for Joinder in the referenced case, to join as a Plaintiff. The Defendants have been notified and
have copies of the Motion and Petition.

The Court has reviewed the Motion and Petition and found that the injuries alleged,
Counts claimed, the Relief demanded, the Venue, the Jurisdiction, and the Defendants are the
same as the original filing Party’s complaint. Joinder of William Mitchell Pakosz is necessary
for the just adjudication of the Complaints and to avoid duplicity of suits. Adding William
Mitchell Pakosz as Plaintiff serves no injustice to the Defendants.

The Plaintiffs’ Motion and Petititon are granted.

The Clerk shall add the Petition For Joinder of William Mitchell Pakosz to the file and
add William Mitchell Pakosz as a Plaintiff.

The name of the case shall be styled David Alan Carmichael, ef al. v. Michael Richard
Pompeo, et al. The referenced complaint shall read at paragraph 2:

It is so ordered, /s/ Judge Rudolph Contreras

United States District Judge
Date:

 
